Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). The pending application identifies the subject matter of Figs. 1-7 as “typical” embodiments or configurations. While the embodiments of Figs. 1-7 may, or may not, be incorporated with novel subject matter, as best understood by the examiner, only subject matter which is old is illustrated. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-8, 10-11, 14-15, and 21-23 are objected to because of the following informalities:  
Regarding claims 4-8, 10-11, 14, and 21-23, the claims should correct “of any of claims” to recite - - of claim - - as the dependencies were corrected to only depend on a single claim.
Regarding claim 15, the claim recites “The inductive sensing circuit of any of claims 1 to 14…” wherein the claim should be corrected to depend on claim 1.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8,10-12,14-15,17-18 and 21-25 are allowed.

Regarding claims 1 and 17, the closest related prior art is Boden et al. US 3,650,581 which teaches an inductive sensing circuit and a corresponding method for correcting an output signal of two sets of one or more inductive sensor elements, comprising: a signal generator, configured to generate a drive signal; one or more sensing arrangements, each of the one or more sensing arrangements comprising: two sets of one or more inductive sensing elements, configured in a half bridge arrangement, the two sets of one or more inductive sensing elements driven by the drive signal; and a demodulation circuit, configured to demodulate an output of each of the one or more sensing arrangements, in combination with all other limitations of claims 1 and 17.
The closest related prior art fails to teach a correction signal circuit, configured to generate a correction signal, wherein the correction signal is an adjustably scaled version of the drive signal; and a summing circuit, configured to sum an output signal of the two sets of one or more inductive sensing elements with the correction signal, in combination with all other elements of claims 1 and 17. 
Claims 2-8,10-12,14-15,16-18 and 21-25, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 1 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
This application is in condition for allowance except for the following formal matters: 
Drawings are objected as Figs. 1-7 should be identified as prior art.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN L YENINAS/Examiner, Art Unit 2868